Citation Nr: 1608083	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.

4.  Entitlement to an initial rating in excess of 10 percent for left shoulder acromioclavicular separation. 

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder superior labral tear from anterior to posterior (SLAP tear).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to April 2012. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran did not have any clinically ascertainable knee or ankle disability at the time of his April 2012 separation from service and has not had one at any time since.

2.  The Veteran's sleep apnea has been treated by a continuous airway pressure machine but has not caused health problems of anywhere near the severity of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a required tracheostomy.

3.  The Veteran's left shoulder acromioclavicular separation has not approximated limitation of arm motion at the shoulder level or less.

4. The Veteran's right shoulder SLAP tear has reasonably approximated limitation of arm motion at the shoulder level.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an initial rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2015).

4.  The criteria for an initial rating in excess of 10 percent for left shoulder acromioclavicular separation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5200-3 (2015). 

5.  The criteria for an initial rating of 20 percent, but no greater, for right shoulder SLAP tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5200-3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided at the time of the Veteran's September 2011 claim for benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disabilities in September 2011 and November 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in May 2008 the Veteran complained of right thigh pain for two days and that pain was elicited by motion of the knee; the diagnosis was iliotibial band friction syndrome, and the Veteran was treated with stretching, elevation, and ibuprofen.  On follow-up three days later, the Veteran reported no knee pain or other knee symptoms; the diagnosis was iliotibial band friction syndrome, resolved.  Such records reflect no further treatment, findings, or diagnoses related to either of the Veteran's knees or ankles.

On September 2011 VA examination, the Veteran reported knee pain beginning in 2009 during deployment, which he believed came from having to carry heavy items and from excessive wear and tear.  He also reported bilateral ankle pain starting in basic training, and that, during running, he would accidently roll his ankles, which occurred several times during service.  Range of motion of both knees was full 0 to 140 degrees with no limitation or objective evidence of pain, including with repetitive motion.  Posterior drawer test was normal, medial, lateral, and collateral ligaments were normal on examination, and McMurray's was negative.  On range of motion testing of the ankles, there was full dorsiflexion and less than full plantar flexion, with pain reported on plantar flexion.  Neurologic and motor examination of the knees and ankles was normal with full strength.  X-rays of the knees and ankles revealed no abnormality.  Regarding diagnoses, the Veteran was found to have had normal examinations of the knees and ankles, with no pathology.

The post-service medical records reflect no diagnoses, treatment, or findings regarding the Veteran's knees or ankles, and he has not identified any competent and probative evidence, such as a diagnosis by a medical expert, of any knee or ankle pathology.

The Board notes the Veteran's assertions of knee and ankle pain, and that he is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record does not reflect that he had a diagnosed knee or ankle disorder or any clinically ascertainable knee or ankle disability at the time of his April 2012 separation from service or that he has had one at any time since.  Pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, there can be no valid service connection claim for any knee or ankle disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).    

Accordingly, service connection for bilateral knee and ankle disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  

III. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


A.  Sleep apnea

The Veteran's sleep apnea is rated under Diagnostic Code (DC) 6847.  Under DC 6847, sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring a tracheostomy, warrants a 100 percent rating.  Sleep apnea requiring use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, warrants a 50 percent rating.  Sleep apnea with persistent day-time hypersomnolence warrants a 30 percent rating.  Asymptomatic sleep apnea with documented sleep disorder breathing is rated noncompensable (0 percent).  38 C.F.R. § 4.97, DC 6847.

In this case, an initial rating in excess of 50 percent for sleep apnea is not warranted.

A September 2011 VA examination report and VA treatment records, including those dated in October and December 2012, reflect that the Veteran has sleep apnea treated with a CPAP machine.  They also reflect that, in connection with his sleep apnea, the Veteran has reported intermittent morning headaches and daytime fatigue, tiredness, and sleepiness, resulting in irritability, increased tardiness, decreased concentration, poor social interactions, and difficulty at home with interpersonal relationships; in December 2012, he was assessed as having "[m]oderate sleep apnea."

However, there is no indication in the record of sleep apnea health problems of anywhere near the severity of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a required tracheostomy.  Thus, a rating in excess of 50 percent is not warranted.  The Board notes that, while the Veteran has described such problems as intermittent morning headaches, daytime fatigue, tiredness, and sleepiness resulting from his sleep apnea, as well as corresponding everyday functional difficulties from such symptoms, persistent day-time hypersomnolence is contemplated in even the lower, 30 percent rating for sleep apnea; even considering such symptomology, no higher rating for sleep apnea than a 50 percent rating is warranted in this case.

Accordingly, an initial rating in excess of 50 percent for sleep apnea is not warranted, and there is no basis for staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

B.  Shoulders

The Veteran's right and left shoulder disabilities are rated under DC 5201.  DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  The record reflects that the Veteran's is right-handed, and therefore his right shoulder is his major shoulder.

Service records reflect that the Veteran left service as a result of his right shoulder SLAP tear.  An August 2011 physical evaluation board report reflects the opinion that, due to the failure of his right shoulder to progress postoperatively, the Veteran was continuously having pain and not able to do pull-ups or pushups or carrying heavy packs or gear, and that his medical condition interfered with the reasonable performance of his assigned duties.  

On September 2011 VA examination, the Veteran reported that he had undergone surgery for a SLAP tear in June 2011 but had not noticed improvement, and that his left shoulder had become painful as the result of overuse.  On examination, there was no joint swelling, effusion, tenderness, or laxity.  Left and right shoulder flexion and abduction was from 0 to 180 degrees with pain beginning at 90 degrees of abduction, with no additional limitation with repetition; the Veteran could not finish three repetitions of right shoulder external rotation.  Muscle strength was full in the upper extremities.  The Veteran was noted to have had problems with lifting and carrying due to his right shoulder condition, with the Veteran reporting that he could not carry groceries or work on his car due to his right shoulder pain.

September 2012 VA treatment records reflect that the Veteran reported frequent right shoulder pain, and that it felt like his right shoulder was "popping out."  

On November 2014 VA examination, the Veteran reported flare-ups of his right shoulder disability whereby his whole arm went numb and was painful, and that he popped it and it got a little better.  Right shoulder flexion was to 170 degrees and abduction was to 120 degrees with objective evidence of pain, left shoulder flexion and abduction were to 180 degrees with no objective evidence of painful motion, and there was no change with repetitive motion.  There was noted to be no functional loss for the left upper extremity, and painful and limited movement of the right shoulder.  Muscle strength testing of the shoulders was full.  There was noted to be no history of recurrent dislocation (subluxation) of either glenohumeral (scapulohumeral) joint, no clavicle or scapula impairment, and no acromioclavicular separation or sternoclavicular dislocation.  Crank apprehension and relocation test was negative for both shoulders.  The examiner noted that the impact of the Veteran's shoulder conditions on his ability to work was that he had limited ability to lift or reach over his head with his right arm.  

In this case, an initial rating in excess of 10 percent for left shoulder acromioclavicular separation is not warranted.  While the record has reflected some painful left shoulder motion, it has consistently reflected full range of motion from 0 to 180 degrees with full muscle strength; it has not, even considering his pain and accompanying functional impairment, approximated limitation of arm motion at the shoulder level or less.  Under the circuimstances of this case and for the reasons, the Veteran's symptoms are encompassed buy the assigned rating. See DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59

However, an initial rating of 20 percent, but no greater, for right shoulder SLAP tear is warranted.  While the Veteran's range of arm abduction has been shown to be greater than at shoulder level (90 degrees), on November 2014 VA examination it was noted to have been to only 120 degrees, which is significantly less than full (180 degrees).  See 38 C.F.R. § 4.71, Plate I.  The Board also notes the August 2011 physical evaluation board report reflecting that the Veteran's right shoulder condition interfered with the reasonable performance of his assigned service duties; the Veteran's inability to finish three repetitions of right shoulder external rotation in September 2011; his reports of increased right shoulder impairment, including not being able to carry groceries or work on his car due to pain; his reports of his arm becoming numb and painful with flare-ups; and, as reflected in a December 2014 statement, his assertion that his right shoulder flared-up so badly sometimes that he was not able to use it for a couple of days.  Considering the evidence as a whole, resolving reasonable doubt in the Veteran's favor, the Board finds that his right shoulder disability reasonably approximates that with limitation of arm motion at the shoulder level.  The increase awarded herein encompasses the application of the DeLuca factors.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, even considering the symptoms described above and the DeLuca considerations , the Veteran's right shoulder disability has never approximated limitation of arm motion midway between the side and shoulder level.  Thus, a rating in excess of 20 percent under DC 5201 is not warranted.

Also, no higher rating under any other code is warranted.  The Board notes that, in a May 2013 letter, the Veteran's attorney's asserted that the Veteran "represents that he has episodes of dislocation."  However, while the Veteran has on occasion reported feeling like his like his right shoulder was "popping out," the record does not reflect episodes of dislocations, there has never been any medical treatment for a shoulder dislocation, and the medical evidence has never noted dislocations to be a manifestation of the Veteran's right shoulder disability.  Rather, no shoulder laxity was noted on September 2011 VA examination, and on November 2014 VA examination there was specifically noted to have been no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, no clavicle or scapula impairment, and no acromioclavicular separation or sternoclavicular dislocation, and crank apprehension and relocation test was negative for both shoulders. 

Given the above, including the lack of any objective medical evidence related to the existence of malunion or nonunion of either humerus, a higher rating under DC 5202 is not warranted.  See 38 C.F.R. § 4.71a.  Also, as the record has not reflected ankylosis of either scapulohumeral articulation, or malunion, nonunion, or dislocation of either clavicle or scapula, a rating under neither DC 5200 nor DC 5203 is warranted.  Id. 

Accordingly, an initial rating in excess of 10 percent for left shoulder acromioclavicular separation is not warranted.  However, an initial rating of 20 percent, but no greater, for right shoulder SLAP tear is warranted.  Also in view of the above analysis, there is no basis for staged rating of either disability.  As the preponderance of the evidence is against assignment of any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable to that extent.  

C.  Extraschedular consideration

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes the Veteran's difficulties and functional impairment caused by his disabilities, as discussed above, including intermittent morning headaches, daytime fatigue, tiredness, and sleepiness resulting from his sleep apnea, as well as corresponding everyday functional difficulties from such symptoms, and pain, limitation of motion, and other functional impairment from the Veteran's left and right shoulder disabilities.  However, such symptoms and impairment are adequately contemplated in the applicable criteria for each rating assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, again, persistent day-time hypersomnolence is contemplated in even the lower, 30 percent rating for sleep apnea, the record has consistently reflected full range of left shoulder motion with full muscle strength, and the Veteran's right shoulder disability rating contemplates disability of the level of limitation of arm motion at the shoulder level.  None of the Veteran's disabilities has at any point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board notes that, in a December 2014 rating decision, the agency of original jurisdiction separately adjudicated and denied a claim for entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  Since then, there has been no evidence received raising the issue of a TDIU in connection with any claim on appeal.  Moreover, as reflected in VA treatment records and examinations during the appeals period, the Veteran has been a full-time student.  Therefore, the issue of a TDIU is not before the Board and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is denied.
	
An initial rating in excess of 50 percent for sleep apnea is denied.

An initial rating in excess of 10 percent for left shoulder acromioclavicular separation is denied.

An initial rating of 20 percent, but no greater, for right shoulder SLAP tear is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


